SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

554
TP 12-02003
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF RONNIE COVINGTON, PETITIONER,

                     V                                            ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENT.


RONNIE COVINGTON, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered October 23, 2012) to review a determination of
respondent. The determination found after a tier III hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   May 2, 2014                           Frances E. Cafarell
                                                 Clerk of the Court